130 Ga. App. 50 (1973)
202 S.E.2d 464
SYCK
v.
THE STATE.
48645.
Court of Appeals of Georgia.
Submitted October 3, 1973.
Decided October 23, 1973.
McLane & Dover, J. Michael Dover, for appellant.
H. Lamar Cole, District Attorney, for appellee.
EVANS, Judge.
Michael Syck, a prisoner at the Lowndes Correctional Institution, was convicted on the charge of escape and sentenced to serve three years. Defendant appeals. Held:
In his unsworn statement defendant admitted that three other inmates removed the bars from a window at the prison, and escaped, and that he followed them. He contends he had no wilful intent to do so because of illness, and lack of medical attention, and that he escaped as the only way to prevent his immediate death.
The evidence was sufficient to support the verdict of guilty; nor was it contrary to law and the principles of justice. Defendant left confinement of his own free will and accord. No coercion was shown, and the jury did not believe his theory as to his reasons for escaping.
*51 It is quite true that Code Ann. § 26-906 absolves one of guilt if the act is performed under such coercion that the person reasonably believes such act is the only way to prevent his immediate death or great bodily harm. But it was for the jury to determine as to whether such coercion was the reason for the escape, and the jury decided that question adversely to the contentions of defendant.
Judgment affirmed. Hall, P. J., and Clark, J., concur.